Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 20, 2015

The Court of Appeals hereby passes the following order:

A15A0741. ALABAMA/GEORGIA BONDING COMPANY v. STATE OF
    GEORGIA.

      After judgment of a criminal bond forfeiture pursuant to OCGA § 17-6-71 (b)
was entered June 12, 2014, Alabama/Georgia Bonding Company filed no direct
appeal, but moved to set aside the judgment.1 At a hearing on its motion, the bonding
company contended that it had not received notice of a dispositive hearing and that,
therefore, judgment had been entered in contravention of its due process rights to
notice.2 On September 3, 2014, the trial court denied the motion to set aside. And
within 30 days thereof, the bonding company filed a notice of appeal.


      Pursuant to OCGA § 5-6-35 (a) (8), an appeal from an order denying a motion
to set aside a judgment is discretionary and shall be made by application.3 This direct


      1
         See generally Anytime Bail Bonding v. State of Ga., 299 Ga. App. 695, 696
(1) (683 SE2d 358) (2009) (holding that a final judgment of forfeiture pursuant to
OCGA § 17-6-71 (b) is directly appealable); but see N. C. Constr. Co. v. Action
Mobilplatform, 187 Ga. App. 507 (370 SE2d 800) (1988) (reiterating that a motion
to set aside a final judgment does not extend the time for filing a notice of appeal).
      2
         See Crenshaw v. Crenshaw, 267 Ga. 20, 21 (2) (471 SE2d 845) (1996)
(“Where a judgment is entered in contravention of a party’s due process rights to
notice, a trial court is authorized to set the judgment aside under OCGA § 9-11-60
(d).”) (footnote omitted).
      3
        See Citation Bonding Co. v. State of Ga., 199 Ga. App. 868 (406 SE2d 289)
(1991) (“Pursuant to OCGA § 5-6-35 (a) (8), an appeal from an order denying a
appeal from an order denying the bonding company’s motion to set aside judgment
is thus DISMISSED for lack of jurisdiction.4

                                       Court of Appeals of the State of Georgia
                                                                            05/20/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




motion to set aside a judgment under subsection (d) of OCGA § 9-11-60 is
discretionary and shall be made by application.”).
      4
         Citation Bonding Co., supra. Cf. Crenshaw, supra (reaching merits of
discretionary appeal from denial of motion to set aside, where party received no
notice of dispositive hearing); A. A. Professional Bail v. State of Ga., 265 Ga. App.
42 (592 SE2d 866) (2004) (reaching merits of discretionary appeal from denial of
motion to set aside a bond forfeiture order); A. A. Professional Bail v. State of Ga.,
279 Ga. App. 113-114 (630 SE2d 620) (2006) (reaching merits of discretionary
appeal from denial of motion to set aside a bond forfeiture order).